DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 11-20 in the reply filed on Agust 10th, 2020 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Non-elected claims 1-10 have been cancelled by the Applicant.  Newly added claims 21-30 belong to elected Group II.  Accordingly, claims 11-30 are pending in the present application in which claims 11, 18, and 24 are in independent form.
Information Disclosure Statement
The IDS filed on 11/01/2018, 10/22/2019, 02/19/2020, 03/27/2020, and 07/09/2020 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for manufacturing semiconductor packages having an integrated circuit die with a molding compound.
Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, line 1, “forming conductive connectors” should be --forming the conductive connectors--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2018/0076184) in view of Yu et al. CN106169428A, cited in the IDS filed on 07/09/2020, machine English translation included.
In re claim 11, Chen discloses a method comprising: encapsulating an integrated circuit die 114 with a molding compound 130 (see paragraphs [0023], [0028] and fig. 5); forming a first dielectric layer 132 over the integrated circuit die 114 and the molding compound 130 (see paragraph [0029] and fig. 6); forming a first conductive via (via 112 that filled with metal) in the first dielectric layer 132, the first conductive via being electrically coupled to a first die connector 126 of the integrated circuit die 114 (see paragraph [0030] and fig. 6); forming a second conductive via (adjacent via that filled with metal) in the first dielectric layer 132, the second conductive via being over the molding compound 130 adjacent the integrated circuit die 114; forming a first metallization pattern 138 over the first dielectric layer 132 (see paragraph [0032] and fig. 

    PNG
    media_image1.png
    593
    942
    media_image1.png
    Greyscale

Chen is silent to wherein the first conductive via, the second conductive via, the first metallization pattern, and the third conductive via form an inductor or transformer and forming an insulating layer over the third conductive via and the second dielectric layer, the insulating layer covering the third conductive via.
However, Yu discloses in a same field of endeavor, a method of manufacturing a semiconductor device, including, inter-alia, encapsulating an integrated circuit die 2 with a molding compound 4 (see page 4 of English translation and fig. 5), forming a 

    PNG
    media_image2.png
    824
    1149
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the semiconductor device of Chen with the technique as taught by Yu in order to enable the first conductive via, the second conductive via, the first metallization pattern, and the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 12, as applied to claim 11 above, Chen in combination with Yu discloses wherein the method further comprising forming an under bump metallization 162 in the second dielectric layer 156; and forming a conductive connector 166 over and electrically coupled to the under bump metallization 162 (see paragraph [0042] and fig. 18 of Chen).

In re claim 14, as applied to claim 12 above, Chen in combination with Yu discloses wherein the insulating layer has a different material composition than the second dielectric layer (see pages 5 and 6 English translation and figs. 11-14 of Yu, note that, Yu teaches the insulating layer may be forming of a polymer glue (see page 6) and that the dielectric layer can be one of silicon dioxide, silicon nitride and polymer insulating materials).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 16, as applied to claim 11 above, Chen in combination with Yu discloses wherein the method further comprising forming a third dielectric layer 140 over the first dielectric layer 132, the first conductive via, and the second conductive via, the second dielectric layer 156 being over the third dielectric layer 140, the first metallization pattern and the third conductive via directly overlying the second conductive via (see paragraphs [0029]-[0032] and fig. 18 of Chen).
In re claim 17, as applied to claim 11 above, Chen in combination with Yu discloses wherein the method further comprising: before encapsulating the integrated circuit die 114, forming a first redistribution structure 110, the first redistribution structure 110 comprising a second metallization pattern 106 and a third dielectric layer 108; and
before encapsulating the integrated circuit die 114, forming a first electrical connector 112 over and electrically coupled to the second metallization pattern 106 of the first 
	In re claim 18, Chen discloses a method comprising: forming a first package 200 comprising: forming an electrical connector 112 over a carrier substrate 100 (see paragraph [0022] and fig. 3); attaching a back side of a first die 114 to the carrier substrate 100 using an adhesive layer 116 (see paragraph [0023] and fig. 4), the first die 114 being adjacent the electrical connector 112; encapsulating the first die 114 and the electrical connector 112 with a molding compound 130 (see paragraph [0028] and fig. 5); forming a first redistribution structure 138 over the first die 114, the molding compound 130, and the electrical connector 112, the electrical connector 112 being electrically coupled to the first redistribution structure 138 (see paragraph [0029] and fig. 13); and removing the carrier substrate 100 (see paragraph [0044] and figs. 18-19, note that, a carrier substrate de-bonding is performed to detach the carrier substrate 100 from the backside).
	Chen is silent to wherein the first redistribution structure including a first integrated component, the first integrated component being an inductor or a transformer.
However, Yu discloses in a same field of endeavor, a method of manufacturing a semiconductor device, including, inter-alia, encapsulating an integrated circuit die 2 with a molding compound 4 (see page 4 of English translation and fig. 5), forming a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the semiconductor device of Chen with the technique as taught by Yu in order to enable the wherein the first redistribution structure including a first integrated component, the first integrated component being an inductor or a transformer in Chen to be performed because in doing so would slow down electromagnetic interference in the chip packaging structure.  Furthermore, the signal crosstalk among circuits in the chip can be reduced, unnecessary electric signals can be removed by filtration, and in addition, the reliability and performance of chip package can be enhanced, and the cost can also be reduced (see Abstract on pages 1-2 of English translation).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize Id.
	In re claim 19, as applied to claim 18 above, Chen in combination with Yu discloses wherein the method further comprising bonding a second package 300 to the first package 200 using a first set of conductive connectors 314 (see paragraphs [0048], [0051] and fig. 21A of Chen), the second package 300 being proximate the back side of the first die 114, the second package 300 comprising one more dies 308A, 308B (see paragraph [0048] and fig. 21A of Chen).
	In re claim 21, as applied to claim 18 above, Chen in combination with Yu discloses wherein the first die comprises of a logic die, a memory die, a power management die, a radio frequency (RF) die, a sensor die, a micro-electro-mechanical-system (MEMS) die, a signal processing die, a front-end die, or a combination thereof (see paragraph [0023] and fig. 4 of Chen).
	In re claim 22, as applied to claim 19 above, Chen in combination with Yu discloses wherein an underfill material 322 is formed between the first package 200 and the second package 300 (see paragraph [0072] and fig. 26 of Chen).
	In re claim 23, as applied to claim 19 above, Chen in combination with Yu discloses wherein the one or more dies 308A, 308B of the second package 300 comprises of stacked memory dies (see paragraph [0013] and fig. 26 of Chen, note that, the second package 300 is a memory package).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2018/0076184) in view of Yu et al. CN106169428A, cited in the IDS , as applied to claim 18 above, and further in view of Liu et al. (U.S. Pub. 2014/0152509).
	In re claim 20, as applied to claim 18 above, Chen in combination with Yu discloses wherein forming the first package 200 further comprises: before forming the electrical connector 116, forming a second redistribution structure 110 over the carrier substrate 100, the electrical connector 116 being electrically coupled to the second redistribution structure 110, wherein removing the carrier substrate 100 exposes the second redistribution structure 110; after removing the carrier substrate 100, forming a dielectric layer 104 on the exposed second redistribution structure 110; and forming conductive elements 314 on the dielectric layer 104 (see paragraph [0051] and fig. 21A of Chen).  
However, Chen is silent to wherein the second redistribution structure, the dielectric layer, and the conductive elements forming a patch antenna.
However, Liu discloses in a same field of endeavor, a semiconductor device package including, inter-alia, wherein the second redistribution structure 42, the dielectric layer 28, and the conductive elements 60 forming a patch antenna 64 (see paragraph [0021] and fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the semiconductor device of Chen with the technique as taught by Liu in order to enable the wherein the second redistribution structure, the dielectric layer, and the conductive elements forming a patch antenna in Chen to be performed for receiving signals and transmitting signals to the feeding line and to the integrated circuit die.  Furthermore, it KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
					Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-30 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 24, in particular, the closest art of record, Chen (U.S. Pub. 2018/0076184) discloses a method comprising: forming a first package 200 comprising: forming a first redistribution structure 110 over a carrier substrate 100 (see paragraph [0022] and fig. 3), the first redistribution structure 110 comprising a plurality of dielectric layers 102, 104, 106 with metallization patterns 106 therein (see paragraph [0022] and fig. 3); forming through vias 112 on the first redistribution structure 110 (see paragraph [0022] and fig. 5); attaching an integrated circuit (IC) die 114 on the first redistribution structure 110 (see 
However, Chen does not teach or fairly suggest the limitations of “forming an integrated component within the metallization patterns of the second redistribution structure; forming conductive pads on the metallization patterns in the second redistribution structure; after forming the conductive pads, forming openings through the second plurality of dielectric layers to expose the encapsulant; forming a protection layer covering a first conductive pad of the conductive pads, the first conductive pad being a part of the integrated component; and forming conductive connectors on the remaining conductive pads”, as recited in independent claim 24.
Claims 25-30 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiang et al.		U.S. Pub. 2017/0345731	Nov. 30, 2017.
Chih et al. 		U.S. Pub. 2014/0168014	Jun. 19, 2014.
Hung et al.		U.S. Patent 9,064,879	Jun. 23, 3015.
Funaya et al.		U.S. Pub. 2011/0155433	Jun. 30, 2011.
Kim et al.		U.S. Pub. 2016/0247767	Aug. 25, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892